                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


TRACY SUTTON                                                                        PLAINTIFF


v.                                       No: 4:20-cv-01511-LPR


SALINE COUNTY SHERIFF’S OFFICE, et al.                                          DEFENDANTS


                                               ORDER

        The Court has reviewed the Proposed Findings and Recommendation (“PFR”) submitted

by United States Magistrate Judge Patricia S. Harris. (Doc. 14). No objections have been filed

and the time to do so has expired. After a careful and de novo review of the PFR and the record,

the Court concludes that the PFR should be, and hereby is, approved and adopted in its entirety as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED THAT Sutton’s Complaint and Amended Complaint

(Docs. 1 & 7) are dismissed without prejudice. The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that an in forma pauperis appeal from this Order and the accompanying Judgment is

considered frivolous and not in good faith.

        Dated this 29th day of June 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
